Title: From Thomas Jefferson to James Madison, 30 January 1787
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Paris Jan. 30. 1787.

My last to you was of the 16th of Dec. since which I have received yours of Nov. 25. and Dec. 4. which afforded me, as your letters always do, a treat on matters public, individual and oeconomical. I am impatient to learn your sentiments on the late troubles in the Eastern states. So far as I have yet seen, they do not appear to threaten serious consequences. Those states have suffered by the stoppage of the channels of their commerce, which have not yet found other issues. This must render money scarce, and make the people uneasy. This uneasiness has produced acts absolutely unjustifiable: but I hope they will provoke no severities from their governments. A consciousness of those in power that their administration of the public affairs has been honest, may perhaps produce too great a degree of indignation: and those characters wherein fear predominates over hope may apprehend too much from these instances of irregularity. They may conclude too hastily that nature has formed man insusceptible of any other government but that of force, a conclusion not founded in truth, nor experience. Societies exist under three forms sufficiently distinguishable. 1. Without government, as among our Indians. 2. Under governments wherein the will of every one has a just influence, as is the case in England in a slight degree, and in our states in a great one. 3. Under governments of force: as is the case in all other monarchies and in  most of the other republics. To have an idea of the curse of existence under these last, they must be seen. It is a government of wolves over sheep. It is a problem, not clear in my mind, that the 1st. condition is not the best. But I believe it to be inconsistent with any great degree of population. The second state has a great deal of good in it. The mass of mankind under that enjoys a precious degree of liberty and happiness. It has it’s evils too: the principal of which is the turbulence to which it is subject. But weigh this against the oppressions of monarchy, and it becomes nothing. Malo periculosam, libertatem quam quietam servitutem. Even this evil is productive of good. It prevents the degeneracy of government, and nourishes a general attention to the public affairs. I hold it that a little rebellion now and then is a good thing, and as necessary in the political world as storms in the physical. Unsuccesful rebellions indeed generally establish the incroachments on the rights of the people which have produced them. An observation of this truth should render honest republican governors so mild in their punishment of rebellions, as not to discourage them too much. It is a medecine necessary for the sound health of government. If these transactions give me no uneasiness, I feel very differently at another peice of intelligence, to wit, the possibility that the navigation of the Missisipi may be abandoned to Spain. I never had any interest Westward of the Alleghaney; and I never will have any. But I have had great opportunities of knowing the character of the people who inhabit that country. And I will venture to say that the act which abandons the navigation of the Missisipi is an act of separation between the Eastern and Western country. It is a relinquishment of five parts out of eight of the territory of the United States, an abandonment of the fairest subject for the paiment of our public debts, and the chaining those debts on our own necks in perpetuum. I have the utmost confidence in the honest intentions of those who concur in this measure; but I lament their want of acquaintance with the character and physical advantages of the people who, right or wrong, will suppose their interests sacrificed on this occasion to the contrary interests of that part of the confederacy in possession of present power. If they declare themselves a separate people, we are incapable of a single effort to retain them. Our citizens can never be induced, either as militia or as souldiers, to go there to cut the throats of their own brothers and sons, or rather to be themselves the subjects instead of the perpetrators of the parricide. Nor would that country quit the cost of being retained against the will of it’s inhabitants, could it be done. But it cannot be done.  They are able already to rescue the navigation of the Missisipi out of the hands of Spain, and to add New Orleans to their own territory. They will be joined by the inhabitants of Louisiana. This will bring on a war between them and Spain; and that will produce the question with us whether it will not be worth our while to become parties with them in the war, in order to reunite them with us, and thus correct our error? And were I to permit my forebodings to go one step futher, I should predict that the inhabitants of the U.S. would force their rulers to take the affirmative of that question. I wish I may be mistaken in all these opinions.
We have for some time expected that the Chevalier de la Luzerne would obtain a promotion in the diplomatic line, by being appointed to some of the courts where this country keeps an Ambassador. But none of the vacancies taking place which had been counted on, I think the present disposition is to require his return to his station in America. He told me himself lately, that he should return in the spring. I have never pressed this matter on the court, tho’ I knew it to be desireable and desired on our part: because if the compulsion on him to return had been the work of Congress, he would have returned in such ill temper with them as to disappoint them in the good they expected from it. He would for ever have laid at their door his failure of promotion. I did not press it for another reason, which is that I have great reason to beleive that the character of the Count de Moutier, who would go were the Chevalier to be otherwise provided for, would give the most perfect satisfaction in America.—As you are now returned into Congress it will become of importance that you should form a just estimate of certain public characters; on which therefore I will give you such notes as my knowlege of them has furnished me with. You will compare them with the materials you are otherwise possessed of, and decide on a view of the whole. You know the opinion I formerly entertained of my friend Mr. Adams. Yourself and the governor were the first who shook that opinion. I afterwards saw proofs which convicted him of a degree of vanity, and of a blindness to it, of which no germ had appeared in Congress. A 7-months’ intimacy with him here and as many weeks in London have given me opportunities of studying him closely. He is vain, irritable and a bad calculator of the force and probable effect of the motives which govern men. This is all the ill which can possibly be said of him. He is as disinterested as the being which made him: he is profound in his views: and accurate in his judgment except where knowledge of the world is necessary to form a  judgment. He is so amiable, that I pronounce you will love him if ever you become acquainted with him. He would be, as he was, a great man in Congress. Mr. Carmichael is I think very little known in America. I never saw him and while I was in Congress I formed rather a disadvantageous idea of him. His letters, received then, shewed him vain and more attentive to ceremony and etiquette than we suppose men of sense should be. I have now a constant correspondence with him, and find him a little hypocondriac and discontented. He possesses very good understanding tho’ not of the first order. I have had great opportunities of searching into his character and have availed myself of it. Many persons of different nations coming from Madrid to Paris all speak of him as in high esteem and I think it certain that he has more of the Count de Florid. B’s friendship than any diplomatic character at that court. As long as this minister is in office Carmichael can do more than any other person who could be sent there. You will see Franks and doubtless he will be asking some appointment. I wish there may be any one for which he is fit. He is light, indiscreet, [act]ive, honest, affectionate. Tho’ Bingham is not in diplomatic office yet as he wishes to be so I will mention such circumstances of him as you might otherwise be deceived in. He will make you believe he was on the most intimate footing with the first characters in Europe and versed in the secrets of every cabinet. Not a word of this is true. He had a rage for being presented to great men and had no modesty in the methods by which he could effect it. If he obtained access afterwards, it was with such as who were susceptible of impression from the beauty of his wife. I must except the Marquis de Bouilli who had been an old acquaintance. The Marquis de Lafayette is a most valuable auxiliary to me. His zeal is unbounded, and his we[ight] with those in power great. His education having been merely military, commerce was an unknown feild to him. But his good sense enabling him to comprehend perfectly whatever is explained to him, his agency has been very efficacious. He has a great deal of sound genius, is well remarked by the king and rising in popularity. He has nothing against him but the suspicion of republican principles. I think he will one day be of the ministry. His foible is a canine appetite for popularity and fame. But he will get above this. The Count de Vergennes is ill. The possibility of his recovery renders it dangerous for us to express a doubt but he is in danger. He is a great Minister in European affairs but has very imperfect ideas of ours [and] no confidence in them. His devotion to the principles of pure despotism render him unaffectionate to  our governments but his fear of England makes him value us as a make weight. He is cool, reserved in political conversation, free and familiar on other subjects, and a very attentive, aggreeable person to do business with. It is impossible to have a clearer, better organised head but age has chilled his heart. Nothing should be spared on our part to attach this country to us. It is the only one on which we can rely for support under every event. It’s inhabitants love us more I think than they do any other nation on earth. This is very much the effect of the good dispositions with which the French officers returned. In a former letter I mentioned to you the dislocation of my wrist. I can make not the least use of it, except for the single article of writing, tho’ it is going on five months since the accident happened. I have great anxieties lest I should never recover any considerable use of it. I shall, by the advice of my Surgeons, set out in a fortnight for the waters of Aix in Provence. I chose these out of several they proposed to me, because if they fail to be effectual, my journey will not be useless altogether. It will give me an opportunity of examining the canal of Languedoc and of acquiring knowlege of that species of navigation which may be useful hereafter: but more immediately it will enable me to take the tour of the ports concerned in commerce with us, to examine on the spot the defects of the late regulations respecting our commerce, to learn the further improvements which may be made on it, and, on my return, to get this business finished. I shall be absent between two and three months, unless any thing happens to recall me here sooner, which may always be effected in ten days, in whatever part of my route I may be. In speaking of characters I omitted those of Reyneval and Henin, the two eyes of M. de Vergennes. The former is the most important character because possessing the most of the confidence of the Count, he is rather cunning than wise. His views of things being neither great nor liberal he governs himself by principles which he has learnt by rote and is fit only for the details of execution. His heart is susceptible of little passions but not of good ones. He is brother in law to M. Gerard from whom he received disadvantageous impressions of us which cannot be effaced. He has much duplicity. Henin is a philosopher sincere, friendly, liberal, learned, beloved by every body, the other by nobody. I think it a great misfortune that the United States are in the department of the former. As particulars of this kind may be useful to you in your present situation, I may hereafter continue the chapter. I know it safely lodged in your discretion.  Feb. 5.
Since writing thus far Franks is returned from England. I learn that Mr. Adams desires to be recalled and that Smith should be appointed charge des affairs there. It is not for me to decide whether any diplomatic character should be kept at a court which keeps none with us. You can judge of Smith’s abilities by his letters. They are not of the first order but they are good. For his honesty he is like our friend Monroe. Turn his soul wrong side outwards and there is not a speck on it. He has one foible, an excessive inflammability of temper, but he feels it when it comes on, and has resolution enough to suppress it, and to remain silent till it passes over.
I send you by Colo. Franks your pocket telescope, walking stick, and chemical box. The two former could not be combined together. The latter could not be had in the form you referred to. Having a great desire to have a portable copying machine, and being satisfied from some experiments that the principle of the large machine might be applied in a small one, I planned one when in England and had it made. It answers perfectly. I have since set a workman to making them here, and they are in such demand that he has his hands full. Being assured that you will be pleased to have one, when you shall have tried it’s convenience, I send you one by Colo. Franks. The machine costs 96 livres, the appendages 24. livres, and I send you paper and ink for 12 livres, in all 132 livres. There is a printed paper of directions: but you must expect to make many essays before you succeed perfectly. A soft brush, like a shaving brush, is more convenient than the sponge. You can get as much ink and paper as you please from London. The paper costs a guinea a ream.
